This cause comes on to be heard upon the defendant in error's motion to dismiss the proceeding in error, upon the ground that the case-made and petition in error was not filed in the Supreme Court within the time provided by law. The record shows that the order entered by the lower court overruling plaintiff in error's motion for new trial was entered on the 3d day of October, 1913; that the petition in error and case-made was filed in this court on the 1st day of May, 1914. More than six months having elapsed between the entering of the order by the lower court overruling plaintiff in error's motion for new trial and the filing of plaintiff in error's petition in error and case-made, the appeal must be dismissed.
It is so ordered.
All the Justices concur. *Page 531